Exhibit 10.6

FIRST AMENDMENT TO THE

FIDELITY BANKSHARES, INC.

2002 INCENTIVE STOCK BENEFIT PLAN

Pursuant to Section 15 of the Fidelity Bankshares, Inc. 2002 Incentive Stock
Benefit Plan (the “2002 Plan”), the 2002 Plan is hereby amended, effective as of
December 29, 2005, as follows:

 

  1. By adding the following sentence at the end of Section 7(a) of the 2002
Plan:

“No tendered shares of Common Stock shall be accepted for exchange unless the
participant has held such shares for at least six months prior to the exchange.”

 

  2. By adding the following sentence after the second paragraph of Section 11
of the 2002 Plan:

“Notwithstanding anything in the Plan to the contrary, no provision of the Plan
shall operate to require the cash settlement of a stock option under any
circumstance that is not within the sole discretion of the Company.”

 

  3. By adding the following new Section 12(c) to the 2002 Plan:

 

  “(c) Relinquishment of Rights. Notwithstanding anything in the Plan to the
contrary, effective as of December 29, 2005, the Committee shall not grant any
new Awards of Limited Rights to any Key Employees or Directors. With respect to
outstanding Awards of Limited Rights granted prior to December 29, 2005, the
Board of Directors shall take such action as it determines to be necessary and
appropriate to obtain the consent of Participants to relinquish their rights to
such outstanding Limited Rights prior to December 31, 2005. Outstanding Awards
of Limited Rights that are relinquished by Participants pursuant to the
foregoing shall be evidenced by a written consent form executed by the affected
Participant in accordance with Section 15 of the Plan, provided, however, that
nothing in such consent form shall (i) affect the Participant’s other rights
under his outstanding Options, or (ii) restrict the ability of the Company in
its sole discretion, or any third party to make a cash payment to the
Participant in exchange for the termination or cancellation of the Participant’s
Options. Limited Rights for which no Participant consent form is received by the
Company shall remain subject to the relevant terms and provisions of the Plan.”

 

  4. By substituting the following for Section 24(c)(1) of the 2002 Plan:

 

  “(1) provide that such Options shall be assumed, or equivalent options shall
be substituted (“Substitute Options”) by the acquiring or succeeding



--------------------------------------------------------------------------------

     corporation (or an affiliate thereof), provided that: (A) any such
Substitute Options exchanged for Incentive Stock Options shall meet the
requirements of Section 424(a) of the Code, and (B) the shares of stock issuable
upon the exercise of such Substitute Options shall constitute securities
registered in accordance with the Securities Act of 1933, as amended (“1933
Act”) or such securities shall be exempt from such registration in accordance
with Sections 3(a)(2) or 3(a)(5) of the 1933 Act, (collectively, “Registered
Securities”), or in the alternative, and in the sole discretion of the Company,
if the securities issuable upon the exercise of such Substitute Options shall
not constitute Registered Securities, then the Participant will receive upon
consummation of the Change in Control a cash payment for each Option surrendered
equal to the difference between the (1) Fair Market Value of the consideration
to be received for each share of Common Stock in the Change in Control times the
number of shares of Common Stock subject to such surrendered Options, and
(2) the aggregate exercise price of all such surrendered Options, or”

IN WITNESS WHEREOF, Fidelity Bankshares, Inc. has caused this amendment to be
adopted by a duly authorized officer, this 29th day of December, 2005.

 

FIDELITY BANKSHARES, INC. By  

/s/ Vince A. Elhilow

Its  

President and Chief Executive Officer



--------------------------------------------------------------------------------

SECOND AMENDMENT TO THE

FIDELITY BANKSHARES, INC.

2002 INCENTIVE STOCK BENEFIT PLAN

Pursuant to Section 15 of the Fidelity Bankshares, Inc. 2002 Incentive Stock
Benefit Plan (the “2002 Plan”), the 2002 Plan is hereby amended, effective as of
January 27, 2006, as follows:

 

  1. By adding the following sentences at the end of Section 13 of the 2002
Plan:

“Notwithstanding anything in the Plan to the contrary, effective as of
January 27, 2006, the Committee shall not grant any new Reload Option rights
with respect to shares covered by outstanding Stock Options or with respect to
Stock Options that may be granted by the Committee after January 27, 2006. With
respect to outstanding rights to receive Reload Options granted prior to
January 27, 2006, the Board of Directors shall take such action as it determines
to be necessary and appropriate to obtain the consent of Participants to
relinquish their rights to such Reload Options. Rights to receive Reload Options
that are relinquished by Participants pursuant to the foregoing shall be
evidenced by a written consent form executed by the affected Participant in
accordance with Section 15 of the Plan, provided, however, that nothing in such
consent form shall affect the Participant’s other rights under his outstanding
Options.”

IN WITNESS WHEREOF, Fidelity Bankshares, Inc. has caused this amendment to be
adopted by a duly authorized officer, this 27th day of January, 2006.

 

FIDELITY BANKSHARES, INC. By  

/s/ Elizabeth Cook

Its   Secretary